DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/7/21 has been entered.
Rejections Withdrawn
1.	The 35 U.S.C. 103(a) rejection of claims 1,4-8,10-12 unpatentable over Kim et al. in view of Sarada has been withdrawn due applicant’s amendment filed on 1/7/21.
2.	The 35 U.S.C. 103(a) rejection of claims 2-3 unpatentable over Kim et al. in view of Sarada and in further view of Pekala et al.
New Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1,4-8,10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. in view of Sarada and in further view of Pekala et al.
As to claim 1, Kim et al. discloses a battery separator, comprising: (a) a polyolefin-based substrate; and (b) an active layer comprising a mixture of a solvent^ inorganic particles and a binder, wherein the inorganic particles in the active layer are connected and fixed to each other by the binder, and a porous structure is formed due to an interstitial volume between the inorganic particles, wherein the active layer is present as a coating on at least one region selected from the group consisting of (a) a surface of the substrate, and (b) a portion of pores in the substrate, wherein the binder contains 10 wt% or more of a hydroxyl group per molecule thereof (0020,0025,0027,0040).
Sarada teaches a battery separator comprising a polyolefinic microporous material wherein the solvent comprises water and acetone mixed at a weight ratio of 50:50 to 25:75 for the purpose of improving retention of their hydrophilic properties (col.3 lines 55- col. 4 lines 1-15).
Therefore, it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide Kim et al. with wherein the solvent comprises water and acetone mixed at a weight ratio of 50:50 to 25:75 for the purpose of improving retention of their hydrophilic properties (col. 3 lines 55- col. 4 lines 1-15).
Kim et al. fail to disclose wherein the binder includes at least one selected from among tannic acid, pyrogallic acid, amvlose, amylopectin, and xanthan gum. Pekala et al. teaches wherein the binder includes at least one selected from among tannic acid, 
Therefore, it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide Kim et al. with wherein the binder includes at least one selected from among tannic acid, pyrogallic acid, amvlose, amylopectin, and xanthan gum for the purpose of providing separators that exhibit excellent high temperature thermal stability and low Gurley values (paragraph 0019).
Kim et al. discloses a mixture comprising at least one selected from among polyvinylidene fluoride-co-hexafluoropropylene, polyvinylidene fiuoride-co-trichloroethylene, polymethylmethacrylate, polyacrylonitrile, polyvinylacetate, polyethylene -co-vinyl acetate, cellulose acetate, cellulose acetate butyrate, cellulose acetate propionate, cyanoethylpullulan, c-yanoethylpolyvinylalcohol, cyanoethylcellulose, cyanoethylsucrose, pullulan, an acrylonitrile-styrene-butadiene copolymer, and polyimide (paragraph 0026-0027).
As to claim 4, Kim et al. discloses wherein the inorganic particles are at least one selected from the group consisting of inorganic particles having a dielectric constant of 5 or more, inorganic particles having piezoelectricity, and inorganic particles having lithium ion transfer capacity (paragraph 0031-0033).
As to claim 5, Kim et al. discloses wherein the inorganic particles having a dielectric constant of 5 or more are SrTi03, Sn02, Ce02, MgO, NiO, CaO, ZnO, Zr02, Y2O3, AI2O3, Ti02 or SiC; the inorganic particles having piezoelectricity are 
As to claim 6, Kim et al. discloses wherein the inorganic particles include at least one selected from among A1203, AIOOH, and Mg(OH)2 (paragraph 0031).
As to claim 7, Kim et al. discloses wherein the polyolefin-based substrate comprises at least one selected from the group consisting of high-density polyethylene, low-density polyethylene, linear low-density polyethylene, ultrahigh-molecular- weight polyethylene, and polypropylene (paragraph 0037).
As to clam 8, Kim et al. discloses comprising the steps of: 1) preparing a binder solution by dissolving a binder in a solvent; 2) adding and mixing the binder solution obtained in the step 1) with inorganic particles; and 3) coating at least one region selected from the group consisting of (a) a surface of a polyolefin-based substrate and (a) a portion of pores in the substrate, with a solution obtained in the step 2) and performing drying, wherein the binder contains 10 wt% or more of a hydroxyl group per molecule thereof (paragraph 0052,0060,0025,0040).
Sarada teaches a battery separator comprising a polyolefinic microporous material wherein the solvent comprises water and acetone mixed at a weight ratio of 50:50 to 25:75 for the purpose of improving retention of their hydrophilic properties (col.3 lines 55- col. 4 lines 1-15).
Therefore, it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide Kim et al. with wherein the solvent 
As to claim 10, Kim et al. discloses a battery separator, manufactured by the method of claim 8 (paragraph 0001).
As to claim 11, Kim et al. discloses electrochemical device, comprising the battery separator of claim 1 (paragraph 0001).
As to claim 12, Kim et al. discloses, wherein the electrochemical device is a lithium secondary battery (paragraph 0001).
Response to Arguments
Applicant's arguments filed 1/7/21 have been fully considered but they are not persuasive. 
In response to applicant’s argument that the claimed binder is distinguished from the cited references, Kim et al. discloses that a mixture comprising at least one selected from among polyvinylidene fluoride-co-hexafluoropropylene, polyvinylidene fiuoride-co-trichloroethylene, polymethylmethacrylate, polyacrylonitrile, polyvinylacetate, polyethylene -co-vinyl acetate, cellulose acetate, cellulose acetate butyrate, cellulose acetate propionate, cyanoethylpullulan, cyanoethylpolyvinylalcohol, cyanoethylcellulose, cyanoethylsucrose, pullulan, an acrylonitrile-styrene-butadiene copolymer, and polyimide (paragraph 0026-0027). Kim et al. fail to disclose wherein the binder includes at least one selected from among tannic acid, pyrogallic acid, amvlose, amylopectin, and xanthan gum. Pekala et al. teaches wherein the binder includes at least one selected from among tannic acid, pyrogallic acid, amvlose, amylopectin, and xanthan 
Therefore, it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide Kim et al. with wherein the binder includes at least one selected from among tannic acid, pyrogallic acid, amvlose, amylopectin, and xanthan gum for the purpose of providing separators that exhibit excellent high temperature thermal stability and low Gurley values (paragraph 0019).
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE J RHEE whose telephone number is (571)272-1499.  The examiner can normally be reached on Monday-Friday (10-6:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/JANE J RHEE/Primary Examiner, Art Unit 1724